DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 02/05/2021 which amended claim 1 and cancelled claims 2-6, 8-12 and 15-19.

Allowable Subject Matter
Claims 1, 7, 13-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the wavelength converter has an annular shape having a circular opening when viewed in the direction along the light incident direction, the plate spring includes an elastically deformable member, and the elastically deformable member has a portion that overlaps with an area of the substrate that is an area outside the wavelength converter when viewed in the direction along the light incident direction and another portion that overlaps with an outer edge portion of the wavelength converter when viewed in the direction along the light incident direction, and the elastically deformable member is fixed to the substrate in a portion outside the wavelength converter and presses the outer edge portion of the wavelength converter.

The dependent claims, 7, 13, 14 and 20 are likewise allowable by virtue of their dependency upon allowable independent claim 1.
Regarding Claim 1, Yu teaches a wavelength conversion element (Figure 9) comprising: 
a substrate (Figure 9; Base 703) having a reflection surface (see Paragraphs [0052] and [0054]; wherein it is disclosed that the base 703 may be formed of the material of aluminum alloy which inherently has a reflective property); 
a wavelength converter (Figure 9; Optical Converter Ring 702) that has a first surface (see Annotated Figure 9 Below; wherein the first surface corresponds to the uppermost surface of optical converter ring 702) on which excitation light that belongs to a first wavelength band is incident (see Paragraph [0007]; wherein it is disclosed that the optical member is configured to absorb light of an excitation wavelength and generate light of an emission wavelength), a second surface (see Annotated Figure 9 Below; wherein the second surface corresponds to the bottommost surface of the optical converter ring 702) located at a side opposite the first surface (see Annotated Figure 9 Below), and a third surface (see Annotated Figure 9 Below; wherein the third surface corresponds to the vertical outermost surface of the optical converter ring 702) that intersects the first or second surface (see Annotated Figure 9 Below; wherein the vertical outermost surface of the optical converter ring 702 is located between the horizontal top and bottom surfaces of optical converter ring 702)

    PNG
    media_image1.png
    400
    1090
    media_image1.png
    Greyscale

and converts the excitation light in terms of wavelength into fluorescence that belongs to a second wavelength band different from the first wavelength band (see Paragraphs [0050] and [0068]; wherein it is disclosed that these reflective phosphor wheels are used to convert exciting light in one wavelength range to another emission in the other wave length range); 
a plate spring member (Figures 7 and 9; S-Shaped Spring 701 [701a and 701b]) that is so provided as to face the first or third surface and holds the wavelength converter (Figure 9; Optical Converter Ring 702) in a direction along a direction in which the excitation light is incident and in a direction that intersects the light incident direction (see Figure 9 and Paragraph [0057]; wherein it is disclosed that the optical member is clamped against the base 703 by an S-shaped spring 701, wherein the spring is mounted in the slot of the base 703, with its one circular end 701a pressing the inner rim of the optical converter 702 and with its other claw shaped ends 701b holding against in the groove of the central shaft 703a of the supporting substrate 703); and 
wherein the plate spring member (Figures 7 and 9; S-Shaped Spring 701) is fixed to the substrate (see Paragraph [0057]; wherein it is disclosed that the spring is mounted in the slot of the base 703, with its one circular end 701a pressing the inner with its other claw shaped ends 701b holding against in the groove of the central shaft 703a of the supporting substrate 703).
Yu does not expressly disclose that the wavelength converter has an annular shape having a circular opening when viewed in the direction along the light incident direction, the plate spring includes an elastically deformable member, and the elastically deformable member has a portion that overlaps with an area of the substrate that is an area outside the wavelength converter when viewed in the direction along the light incident direction and another portion that overlaps with an outer edge portion of the wavelength converter when viewed in the direction along the light incident direction, and the elastically deformable member is fixed to the substrate in a portion outside the wavelength converter and presses the outer edge portion of the wavelength converter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882